United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2315
                                   ___________

Antonia Soberanis-Sagrero,              *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
United States of America,               *     [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: October 25, 2005
                                Filed: November 1, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.


       Antonia Soberanis-Sagrero filed a 28 U.S.C. § 2255 motion to vacate
Soberanis-Sagrero's sentence based on the Supreme Court’s decision in Blakely v.
Washington, 542 U.S. 296 (2004). The district court* denied relief, but granted a
certificate of appealability on whether Blakey, and now United States v. Booker, 125
S. Ct. 738 (2005), apply retroactively to cases on collateral review. The rule
announced in Booker does not apply to final criminal judgments on collateral review.

      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
See Never Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th Cir. 2005) (per
curiam). Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47B.
                     ______________________________




                                        -2-